Citation Nr: 0948030	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-15 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C.

4.  Entitlement to service connection for a lung disorder, to 
include asthma.

5.  Entitlement to service connection for a psychiatric 
disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to May 1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the Veteran's claims.

The claim for service connection for a psychiatric disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2001 rating decision which denied the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder was a final decision.

2.  The Veteran submitted new evidence of a current diagnosis 
of dysthymia, a psychiatric disorder, which is evidence 
related to an unestablished fact necessary to substantiate 
the claim.

3.  A March 1999 rating decision which denied the Veteran's 
claim of entitlement to service connection for hypertension 
was a final decision.

4.  The Veteran has submitted new evidence of treatment and 
current level of disability for hypertension knee disorder, 
but it is not related to an unestablished fact necessary to 
substantiate the claim.

5.  An October 2001 rating decision which denied the 
Veteran's claim of entitlement to service connection for a 
hepatitis C was a final decision.

6.  The Veteran has submitted new evidence of treatment and 
current level of disability for hepatitis C, but it is not 
related to an unestablished fact necessary to substantiate 
the claim.

7.  Any lung problems the Veteran had in service were acute 
and transitory the Veteran's current lung disorder is not 
shown to be related to service or an event of service origin.


CONCLUSIONS OF LAW

1.  New and material evidence pertinent to the claim of 
entitlement to service connection for a psychiatric disorder 
has been presented and the claim is reopened.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  New and material evidence pertinent to the claim of 
entitlement to service connection for hypertension has not 
been presented and the claim cannot be reopened.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  New and material evidence pertinent to the claim of 
entitlement to service connection for hepatitis C has not 
been presented and the claim cannot be reopened.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

4.  A lung disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

1.  Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, a notice letter provided to the appellant in 
January 2008 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  The letter also informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
Veteran was also advised as to disability evaluations and 
effective dates.  Finally, a March 2004 letter advised the 
Veteran as to the risk factors considered in a claim for 
service connection for hepatitis C.  Consequently, the Board 
finds that adequate notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denial.  



2.  Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA treatment records.  The Veteran was afforded 
a VA medical examination for the asthma claim in October 
2008.  The Board finds that no examination is needed on the 
claims for hypertension and hepatitis C, as the issue is 
whether there was an in service incurrence of these 
disorders, and an examination would not assist VA in 
answering that question.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (VA must provide a medical examination when it 
is necessary to decide the claim).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.



New and Material Evidence

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

1.  Psychiatric Disorder

Recently, in Clemons v. Shinseki, __ Vet.App. __ (Feb. 19, 
2009) (per curiam order), the Court of Appeals for  Veterans 
Claims held that, where a Veteran's claim for service 
connection for PTSD was based on symptoms attributable to 
other psychiatric disorders, service connection for those 
other disorders should be considered as well.  As such, the 
Board has considered the Veteran's claim as including other 
psychiatric disorders with attributable symptoms.

The Veteran's claim was denied in July 2001 because he did 
not have a current diagnosis of PTSD or a nervous disorder.  
Evidence previously considered included a 1991 VA 
examination, VA treatment records from 1978 to 2001, service 
treatment records, and statements from the Veteran.  Evidence 
submitted since the July 2001 decision includes VA treatment 
records from 2001 to 2008 and statements from the Veteran.  
The VA treatment records show that the Veteran has a 
diagnosis of dysthymia with PTSD traits. This evidence was 
not previously submitted, and is therefore "new."  As the 
evidence provides a current diagnosis, a fact not previously 
established, it is considered "material."  New and material 
evidence has therefore been submitted, and the claim for 
service connection for a psychiatric disorder is reopened.

2.  Hypertension

The Veteran's claim was denied in March 1999 because there 
was no evidence of an in service incurrence of hypertension.  
Evidence previously considered included VA treatment records 
from 1978 to 1991, service treatment records, and statements 
from the Veteran.   Evidence submitted since the March 1999 
decision includes VA treatment records from 2000 to 2008 and 
statements from the Veteran.  This evidence was not 
previously submitted, and is therefore "new."  However, the 
evidence still fails to show an in service incurrence of 
hypertension, and therefore cannot be considered 
"material."  As no new and material evidence has been 
submitted, the claim for service connection for hypertension 
cannot be reopened.

3.  Hepatitis C

The Veteran's claim was denied in October 2001 because there 
was no evidence of an in service incurrence of hepatitis C 
and no evidence of in service risk factors, and there was 
evidence of post-service risk factors.  Evidence previously 
considered included VA treatment records from 1978 to 2001, 
service treatment records, and statements from the Veteran.   
Evidence submitted since the October 2001 decision includes 
VA treatment records from 2001 to 2008 and statements from 
the Veteran.  This evidence was not previously submitted, and 
is therefore "new."  However, the evidence still fails to 
show an in service incurrence of hepatitis C.  It also fails 
to show that the Veteran had risk factors in service, such as 
a blood transfusion.  Thus, the evidence cannot be considered 
"material."  As no new and material evidence has been 
submitted, the claim for service connection for hepatitis C 
cannot be reopened.

Service connection for a Lung Disorder

At the outset, the Board notes that the claims file includes 
VA treatment records, service treatment records, statements 
from the Veteran, and an October 2008 VA examination.  All of 
these were carefully reviewed.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
 
Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The Veteran contends that his current lung disorder is 
related to service.  Service treatment records show the 
Veteran was treated several times for respiratory complaints.  
The Veteran was discharged in May 1978.

VA treatment records show the Veteran was seen several times 
in the 1990s for drug treatment, a shoulder disorder, and a 
knee disorder.  He never complained about any lung-related 
problems.  The first post-service treatment of lung problems 
is in 2000, when the Veteran was put on Albuterol.  He was 
seen many times during 2000 to 2001 and did not complain of 
lung problems, though use of the medication continued.  Since 
that time, he has been diagnosed with chronic obstructive 
pulmonary disorder (COPD) and chronic allergic rhinitis.  VA 
treatment records show occasional treatment for these 
disorders.
	
The Veteran attended a VA examination in October 2008.  The 
claims file and medical records were reviewed.  The Veteran 
reported trouble breathing in service which began during 
basic training.  He had a history of wheezing, dyspnea, 
frequent cough, asthma attacks, and trauma to the respiratory 
system from a motor vehicle accident.  Decreased breath 
sounds were noted.  The examiner diagnosed COPD with 
emphysema, based on abnormal diagnostic tests.  The examiner 
found this disorder and asthma were not related to service, 
as there was no record of treatment for COPD in service and 
any bronchitis the Veteran was treated for in service would 
have resolved without residual by definition, as there were 
no complaints of lung problems for many years.  The examiner 
found the Veteran's lung problems were more likely related to 
his tobacco abuse.  This opinion was based on medical 
literature review, review of the medical records, and 
clinical experience.

As for the clinically diagnosed lung disorder, to the extent 
that the Veteran is shown to have any such disorder, such 
evidence is reflective only of one factor in a successful 
claim of service connection.  Morton v. Principi, 3 Vet. App. 
508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992) (observing that evidence of the Veteran's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  There must be a nexus to active service.

In this case, the medical evidence does show some respiratory 
problems during active service.  However, the Veteran never 
sought treatment for them or complained about then again for 
many years after service.  There is no evidence of record 
that the Veteran was treated for any sort of lung disorder 
until 1990, twelve years after discharge.  The absence of any 
complaints of a lung disorder for twelve years constitutes 
negative evidence tending to disprove the assertion that the 
Veteran had a chronic lung disorder during his service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  This long gap in time 
suggests that any lung problems the Veteran experienced in 
service were acute and transitory, resolving without 
additional difficulty.
 
In addition, the absence of evidence of any chronic lung 
disorder during service is supported by affirmative evidence 
that tends to show that the claimed disorder was not incurred 
during that time.  Primarily, this affirmative evidence is 
the October 2008 VA examination, which found that the 
Veteran's current lung problems are not related to any lung 
problems in service.  Given the examiner's thorough review of 
the claims file and examination of the Veteran, the Board 
finds that this examination is negative evidence against the 
Veteran's claim.

The only evidence supporting the Veteran's claim that a lung 
disorder is related to service are the Veteran's own 
statements.  The Board notes that the statements of the 
Veteran to the effect that his lung disorder began in service 
or is causally connected to his active service are not 
probative as there is no evidence in the record that he has 
any medical knowledge or expertise to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the medical opinion provided by the expert at the VA 
examination has the greater probative weight.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir 2009). 

Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the Veteran's current lung 
disorder is in any way linked to any incident of his active 
service.  There is no competent medical opinion of record 
that provides an etiologic link, whether by causation or by 
aggravation, between the Veteran's current lung disorder and 
his active service. 
 
After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's lung disorder is not 
related to active service.  While it is apparent that the 
Veteran currently has a serious lung disorder, the medical 
evidence of record as a whole supports the proposition that 
there is no etiological relationship between the origin 
and/or severity of the lung disorder and service.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a lung 
disorder. 

ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disorder is 
reopened.

New and material evidence having not been submitted, the 
claim for service connection for hypertension is not 
reopened.

New and material evidence having not been submitted, the 
claim for service connection for hepatitis C is not reopened.

The claim for service connection for a lung disorder is 
denied.


REMAND

The Veteran contends that his psychiatric problems are 
related to his service as a military policeman.  In the case 
of a disability compensation claim, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  A VA examiner should assign all relevant 
diagnoses and offer an opinion on the etiology of the 
Veteran's psychiatric disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any psychiatric disorders.  
The entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed, 
including service treatment records, VA 
and private treatments records, and the 
statements of the Veteran.  The 
examiner should conduct a complete 
history and assign all relevant 
psychiatric diagnoses.  The examiner 
should offer an opinion as to whether 
any psychiatric disorder had its onset 
in service, is related to service 
(including the Veteran's job as a 
military policeman), or was aggravated 
by service or a service-connected 
disability.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


